Citation Nr: 1438252	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-24 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for back and lower back/hip pain. 

2.  Entitlement to service connection for cervical spine, lumbar spine, and hip disabilities. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for chronic sinusitis and allergic rhinitis. 

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of dysentery. 

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a digestive condition, to include as secondary to chronic sinusitis and allergic rhinitis.  

7.  Entitlement to service connection for a bilateral knee disability. 

8.  Entitlement to service connection for a disability of the skeletal system, to include polymyalgia rheumatica.

9.  Entitlement to service connection for a respiratory disability, to include spontaneous pneumothorax.

10.  Entitlement to service connection for a disability claimed as Gulf War Syndrome, to include fibromyalgia, chronic skin infections, and chronic vaginal infections. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991 with service in the Southwest Asia theater of operations from January 1991 to May 1991.  The Veteran also has unverified service with the Wisconsin Air National Guard from September 1989 to September 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board has characterized the issues on appeal somewhat differently than those listed by the RO on the March 2010 rating decision and July 2011 statement of the case (SOC).  The issues listed by the Board on the title page of this decision include consideration of the previous denial of several of the claims in a November 1991 rating decision and consideration of several different diagnoses associated with the Veteran's claimed symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for service connection encompasses all related symptomatology, regardless of how that symptomatology is diagnosed).

The reopened issues for service connection and all the other claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claims for service connection for back and lower back/hip pain, chronic sinusitis, and residuals of dysentery were initially denied by the RO in an unappealed November 1991 rating decision.  

2.  The evidence received since the November 1991 rating decision relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for service connection for back and lower back/hip pain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence has been received and the claim for service connection for chronic sinusitis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  New and material evidence has been received and the claim for service connection for residuals of dysentery is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran contends that service connection is warranted for a back/hip disability, chronic sinusitis, and a gastrointestinal disorder as a residual of dysentery as the conditions were incurred or aggravated by her active duty service in Southwest Asia.  The Veteran's Amy Reserve unit was ordered to active duty in November 1990 in support of Operation Desert Shield/Storm and she served in Southwest Asia from January 1991 to May 1991.  

The Veteran's claims for entitlement to service connection for back and lower back/hip pain, chronic sinusitis, and residuals of dysentery were initially denied in a November 1991 rating decision.  The RO found that the Veteran's sinusitis pre-existed active duty service and was not aggravated therein; service records were negative for evidence of a back or hip disorder; and no residuals of dysentery were present during a November 1991 VA examination.  The Veteran did not appeal the denials of service connection and the November 1991 rating decision became final.  

The evidence received since the November 1991 rating decision includes a January 2009 statement from the Veteran detailing her contentions in the case, as well as numerous post-service records of private treatment and October 2009 VA examination reports.  In her January 2009 statement, the Veteran reported that she believed her sinusitis was related to or aggravated by chemical exposure during service in Southwest Asia and that her current lumbar and cervical spine conditions were part of a larger inflammatory and undiagnosed illness process.  A December 2000 letter from the Department of Defense confirms that the Veteran may have been exposed to low levels of chemical agents for a brief period of time while in the vicinity of Khamisiyah, Iraq.  The Veteran's Southwest Asia service and post-service private treatment records also contain objective indications of a qualifying disability under 38 C.F.R. § 3.317 and the provisions related to disabilities due to undiagnosed illnesses are for consideration in this case.  Specifically, her private doctors have diagnosed fibromyalgia and an inflammatory rheumatologic condition based in part on complaints of joint pain, including neck, low back, and hip pain.  Finally, the Veteran has received post-service treatment for GERD and laryngopharyngeal reflux disease (LPR) and the October 2009 VA examiner indicated that the gastrointestinal disabilities were related to the Veteran's use of antibiotics to treat chronic sinus infections.  

The Board finds that this lay and medical evidence is new as it was not previously considered and also material as it relates to previously unestablished facts in the claims-the presence of a chronic gastrointestinal disability and a link between the Veteran's sinusitis, spine and hip pain, and her active duty service in Southwest Asia.  This evidence also raises a reasonable possibility of substantiating the claims and reopening of the claims for service connection is granted.  

Given the favorable nature of the Board's decision to reopen the claims, further discussion of VA's duties to notify and assist is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for back and lower back/hip pain is granted.

New and material evidence having been received, reopening of the claim for entitlement to service connection for chronic sinusitis is granted.

New and material evidence having been received, reopening of the claim for entitlement to service connection for residuals of dysentery is granted.


REMAND

The Veteran was provided VA examinations in October 2009 to determine the nature and etiology of her claimed disabilities.  The October 2009 Gulf War guidelines examiner provided medical opinions against the claims for service connection; however, the opinions were not accompanied by a supportive rationale and are not adequate.  Furthermore, the October 2009 gynecological examination report only notes that the Veteran had a normal physical examination.  The examiner did not address the records of private treatment contained in the claims file that document findings of various gynecological conditions such as recurrent vaginitis and pre-menstrual tension syndrome.  As the October 2009 VA examinations are not adequate, additional examinations are required by VA's duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding service connection for a gastrointestinal disability as secondary to chronic sinusitis.

2.  Obtain any records of treatment from the Muscogee VA Medical Center (VAMC) dated after November 2008.

3.  Afford the Veteran an appropriate VA examination (or examinations) to determine the nature and etiology of the claimed disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner(s) should be performed.  Based on a review of the claims file, including the service treatment records and the Veteran's own lay history, the examiner(s) are requested to determine:

a)  Whether the Veteran's claimed cervical, lumbar, hip, bilateral knee, and generalized joint pain are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), due to a known clinical diagnosis, to include degenerative joint/disc disease, knee internal derangement, polymyalgia rheumatica, or any other inflammatory and/or rheumatologic condition.  If so, the precise diagnosis must be stated.  

b)  Whether the Veteran has met the criteria for a diagnosis of fibromyalgia in accordance with 38 C.F.R. § 3.317 and 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2013) at any time during the claims period.  

c)  Whether the Veteran manifests chronic skin and vaginal infections and/or a chronic respiratory disability, to include residuals of a spontaneous pneumothorax.  If so, the precise diagnosis must be stated.

d)  If the Veteran's joint, skin, vaginal, and respiratory complaints are attributed to known clinical diagnoses, the examiner should determine whether the diagnosed disabilities are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service, to include the Veteran's service in Southwest Asia, treatment for back and hip pain in August 1990, and possible exposure to various chemical agents, oil fires, sand, and other environmental conditions. 

e)  With respect to the Veteran's currently diagnosed chronic sinusitis and allergic rhinitis, the examiner should determine whether the conditions: 

i)  Clearly and unmistakably (obvious and manifest) existed prior to service;

ii)  And if so, whether the sinusitis and rhinitis clearly and unmistakably (obvious and manifest) did not undergo an increase in severity during service beyond the natural progress of the disease, to include as due to environmental and chemical exposures.

The Veteran reported during the November 1991 VA examination that she experienced frequent sinusitis as a teenager and was treated with antibiotics.  She also reported a history of sinusitis at the September 1989 enlistment examination, though no sinus conditions were noted on the examination report. 

f)  With respect to the Veteran's diagnosed GERD and LPR, whether they are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), caused or aggravated by the Veteran's sinusitis and allergic rhinitis and her use of antibiotics to control the chronic infections.

The examiner must address whether the claimed gastrointestinal conditions are aggravated by sinusitis, allergic rhinitis, and their treatment with antibiotics.

A complete rationale must be provided for all expressed opinions to include reference to specific evidence in the claims file. 

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


